Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/29/18. It is noted, however, that applicant has not filed a certified copy of the 201821763012.X application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 2 and 11 do not have connection lines/brackets showing how the elements in the assembly drawing are connected together.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment device .. for preventing fluid from entering” in claim 12, “first floater member … sealing the entry control point” in claim 13, and “second floater member … sealing the exit control point” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim is missing a period at the end of the claim.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zheng (2018/0297676).
Regarding claim 1, Zheng shows a full-face diving mask (see Fig. 1-6 and abstract for example), including: a lens housing 13 and a fitting mask 5 sealed together at an interface (see Fig. 1-2 for example); wherein the lens housing includes a lens that is at least partially transparent (see para. 0026, lens 13e); a cavity formed by the lens housing and the fitting mask (see Fig. 2-3), the fitting mask including a face opening for the placement of a portion of a user’s face therethrough and into the cavity (see Figs. 1-2, the right side of fitting mask 5 includes opening for the face of the user, see para. 0005), wherein the face opening is configured to seal against the portion of the user’s face and prevent water from entering the cavity when the full-face diving mask is worn (see para. 0005); a first partition plate dividing the cavity between an upper air compartment located adjacent to the user’s eyes and a lower air compartment located adjacent to the user’s nose and mouth when the full-face diving mask is worn (see annotated Fig. 2 below showing the first partition plate); at least one valve located on the first partition plate permitting the transfer of air from the upper air compartment to the lower air compartment and preventing the transfer of air from the lower air compartment to the upper air compartment (valve 12 located on aperture 5a, see para. 0030); a second partition plate dividing the lower air compartment into a front lower air compartment located between the second partition plate and the lens housing and rear lower air compartment located between the second partition plate and the face opening (see Fig. 1-3, para. 0023, second partition plate 6 defines front and rear lower compartments as it separates the breathing cavity, lower rear compartment, from the exhalation passage, the lower front compartment); and at least one additional valve located on the second partition plate permitting the transfer of air from the rear lower air compartment to the front lower air 

    PNG
    media_image1.png
    1018
    837
    media_image1.png
    Greyscale



Regarding claim 3, the Zheng device includes an air intake passageway extending between the breathing tube opening and the upper air compartment for permitting air intake (intake passageway 13b, see para. 0023) and an air discharge passageway extending between the front lower air compartment and the breathing tube opening for permitting air discharge (discharge passageway 13c and 13a, see para. 0023).
Regarding claim 4, the Zheng device’s lens housing is surrounded by a lens housing peripheral edge, wherein the fitting mask is surrounded by a fitting mask peripheral edge, and wherein the interface between the lens housing and the fitting mask is adjacent to both peripheral edges (see Fig. 1-3 for example which shows the peripheral edges of the lens housing and fitting mask which defines the interface therebetween).
Regarding claim 5, the Zheng device’s air discharge passageway includes at least one air discharge conduit that extends adjacent to the interface from the front lower air compartment to the breathing tube (see Fig. 3 and para. 0023, conduits 13a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Caprice et al. (2016/0297505).
Regarding claim 6, the Zheng device’s air intake passageway includes at least one air intake channel extending along the breathing tube and in fluid communication with the upper air compartment (see para. 0023, Fig. 1-3), but is silent as to the air discharge passageway further includes at least one air discharge channel extending along the breathing tube and in fluid communication with the at least one air discharge conduit.  However, Caprice teaches a similar device which includes both at least one air intake channel extending along the breathing tube and an air discharge passageway/channel extending along the tube as claimed (see Caprice Fig. 2, 6, and 11-13 for example, air discharge channels 62 and 64, see para. 0109-0110, air intake channel 60, see para. 0108).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zheng 
Regarding claim 7, the modified Zheng device’s at least one air discharge conduit includes: a first conduit section extending in a clockwise direction from the front lower air compartment and along the interface to the breathing tube (see Zheng Fig. 3 and para. 0023, 13a on the left side extends from bottom to top in a clockwise direction); and a second conduit section extending in a counterclockwise direction from the front lower air compartment and along the interface to the breathing tube (see Zheng Fig. 3 and para. 0023, 13a also extends on the right side and extends from bottom to top in a counterclockwise direction).
Regarding claim 8, the modified Zheng device’s at least one air discharge channel in the breathing tube includes a first discharge channel section in fluid communication with the first conduit section (see Zheng Fig. 3 and para. 0023, 13a on the left side extends from bottom to top in a clockwise direction and is a channel); and a second discharge channel section in fluid communication with the second conduit section (see Zheng Fig. 3 and para. 0023, 13a also extends on the right side and extends from bottom to top in a counterclockwise direction and is a channel).
Regarding claim 9, the modified Zheng device is such that at least one of the lens housing and the fitting mask includes a connecting sleeve for selectively coupling to the breathing tube (see Zheng Fig. 2, connecting sleeve 5b for example, see Caprice Fig. 2, connecting sleeve 28).
Regarding claim 10, the modified Zheng device connecting sleeve includes an intake connector section for coupling the at least one air intake channel of the breathing tube to the upper air compartment; and at least one discharge connector for coupling the at least one air discharge channel in the breathing tube to the at least one air discharge conduit (see Caprice Fig. 7-8, intake connector section 70/80, discharge connectors 74 and 72).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Caprice as applied to claim 10 above, and further in view of Thomas et al. (2018/0319471).
Regarding claim 11, the modified Zheng device is silent as to including a sealing ring located between the connecting sleeve and the breathing tube; however, Thomas teaches a similar diving mask which includes this feature (see Thomas Fig. 3A and 3B, para. 0081).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zheng device to include the sealing ring, as taught by Thomas, in order to provide enhanced sealing effect between parts.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Caprice as applied to claim 12 above, and further in view of Liao (2019/0023366).
Regarding claim 13, the modified Zheng device is silent as to the adjustment device including a first floater member located adjacent to an entry control point of the air intake passageway, the first floater member sealing the entry control point when it is underwater and is displaced away from the 
Regarding claim 14, the modified Zheng device’s adjustment device further includes a sealing plate and an end cap coupled together (see Caprice Fig. 11, sealing plate 300 and end cap 24); wherein the sealing plate is located between the breathing tube opening and the end cap, and the sealing plate defines a first hole for the entry control point sized to seal against the first floater member and a second hole for the exit control point sized to seal against the second floater member (see Caprice Fig. 11, first hole 302, second hole present from the modification in view of Liao, see Fig. 5-6, holes 278 and 276).
Regarding claim 15, the modified Zheng device’s floater members are seated in a caged portion that is positioned to overlap at least a portion of the air intake passageway and the air discharge passageway, and wherein the caged portion defines a series of slots forming the breathing tube opening (see Caprice Fig. 11-13, slots 23 providing communication between external environment and caged portion which contains floater member 30, plural floaters due to the modification in view of Liao).
Regarding claim 16, the modified Zheng device’s sealing plate and end cap couple the air intake passageway and the air discharge passageway to the breathing tube opening through the first hole and the second hole (see Caprice Fig. 11 and Liao Fig. 5-6).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, Caprice, and Liao as applied to claim 16 above, and further in view of Chen (2011/0146675).
Regarding claim 17, the modified Zheng device is silent as to the air discharge passageway includes a second exit control point and the adjustment device further comprises a third hole and a third floater member.  However, modified Zheng device already includes plural discharge passageways (see Caprice Fig. 7-8 and 11 for example, discharge passageway 62 and 64) and Chen teaches a float mechanism which utilizes more than two float members (see Chen Fig. 4-5, float members 300).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Zheng device to include a third float member, as taught by Chen, in order to provide an additional float member for the additional air discharge passageway and would be duplication of parts.
Regarding claim 18, the modified Zheng device is silent as to the first floater member is larger than either of the second floater member or the third floater member; however, this would have been an obvious matter of design choice and one of ordinary skill in the art would expect the modified Zheng device to perform equally as well with the change in size.  See MPEP 2144.04 IV A.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Liao.
Regarding claim 20, the Zheng device is silent as to the lens housing includes a valve permitting accumulated water in the rear lower air compartment to be discharged into the environment but preventing water in the environment from entering the rear lower air compartment.  However, Liao teaches a similar diving mask which includes such a valve which permits accumulated water to be discharged (see Liao Fig. 3 and para. 0049).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zheng device to include .

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art noted above and below in the citation of pertinent art, does not disclose the limitations set forth in claim 19 including the limitations of claims 1-3 and 12-18 including the first, second, and third floater members being directly connected and move within the caged portion together and it would not have been obvious to modify the art to read on such an invention without impermissible hindsight using Applicant’s own disclosure as a blueprint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shiue (2021/0094662), Armani et al. (2018/0134352), Liao (2018/0065719), and Xiao (2019/0118918) are directed towards a full-face diving mask and Fukasawa (2010/0132701) is directed towards a snorkel device with a float valve mechanism on the air inlet end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785